Citation Nr: 1441355	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  03-34 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, including as due to herbicide exposure (Agent Orange).

2.  Entitlement to service connection for an eye disorder, characterized as bacterial conjunctivitis, claimed as eye infection. 

3.  Entitlement to service connection for obstructive sleep apnea, including as secondary to service-connected PTSD or as due to herbicide exposure (Agent Orange).

5.  Entitlement to service connection for a neurological disorder, including as secondary to service-connected PTSD. 

6.  Entitlement to service connection for acid reflux disorder, including as secondary to service-connected PTSD. 

7.  Entitlement to service connection for hypertension, claimed as high blood pressure, including as secondary to service-connected PTSD.

8.  Entitlement to service connection for asthma, including as secondary to service-connected PTSD. 

9.  Entitlement to service connection for arthritis of the bilateral fingers and knuckles.  

10.  Entitlement to service connection for arthritis of the bilateral toes.  

11.  Entitlement to service connection for bilateral plantar fasciitis.  

12.  Entitlement to a compensable initial rating for service-connected bilateral cortical lens opacities.  

13.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from February 2, 2008, through September 17, 2012.

14.  Entitlement to a staged initial rating in excess of 70 percent for PTSD from September 18, 2012.

15.  Entitlement to a compensable initial rating for the service-connected irritable bowel syndrome.

16.  Entitlement to an effective date before March 26, 2004, for the grant of service-connection for irritable bowel syndrome.  

17.  Entitlement to an effective date earlier than February 10, 2009, for special monthly compensation based on loss of creative organ.

18.  Entitlement to an initial rating in excess of 10 percent for the service-connected left lower extremity neuropathy. 

19.  Entitlement to an initial rating in excess of 10 percent for the service-connected right lower extremity neuropathy. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Hancock, Charles


INTRODUCTION

The Veteran had active service from April 1968 to January 1970.

The numerous issues on appeal come before the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2008, the Board remanded several of these issues.  The Board also determined at that time that a notice of disagreement (NOD) filed in response to an August 2001 RO rating decision concerning the denial of claims for service connection for a neurological disorder, sleep apnea, chronic fatigue syndrome, and dysthymic disorder or depression, was not timely filed.  These issues were all subsequently perfected for appeal from later dated rating decisions.  

The Veteran perfected an appeal of a June 2003 RO decision, in which service connection for dysthymic disorder/depression was denied.  At that time, PTSD was also denied.  In September 2007 the RO granted service connection for PTSD with depression.  Therefore, the remaining psychiatric-based claim on appeal is limited to the rating Veteran's service-connected PTSD with depression.  



A claim previously perfected for appeal, from an August 2004 rating decision, where the Veteran sought service connection for a sexual disorder, including as secondary to PTSD on the basis of medication taken for PTSD, was later granted by the RO in April 2013.  As this represents a full grant of the benefit sought, this issue is no longer before the Board for appellate adjudication.

The Board also observes that the Veteran also previously perfected an appeal as to a claim seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This claim arose on appeal from a June 2003 RO rating decision.  The RO, by means of an April 2013 rating decision, granted service connection for TDIU.  Acknowledging that the Veteran's attorney indicated a desire to withdraw this claim in June 2013, as this represents a full grant of the benefit sought concerning the matter of TDIU, this issue is also no longer before the Board for appellate adjudication.

The issues of an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from February 2, 2008, through September 17, 2012; entitlement to a staged initial rating in excess of 70 percent for PTSD from September 18, 2012; entitlement to a compensable initial rating for the service-connected irritable bowel syndrome; entitlement to an effective date before March 26, 2004, for the grant of service-connection for irritable bowel syndrome; entitlement to an effective date earlier than February 10, 2009, for special monthly compensation based on loss of creative organ; entitlement to an initial rating in excess of 10 percent for the service-connected left lower extremity neuropathy; and entitlement to an initial rating in excess of 10 percent for the service-connected right lower extremity neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has chronic fatigue syndrome that is proximately due to his service-connected PTSD.

2.  There has been no demonstration that the Veteran has an eye disorder, to include bacterial conjunctivitis, which is causally or etiologically related to his military service.

3.  The Veteran's sleep apnea was not caused or aggravated by his service-connected PTSD or incurred in or aggravated by active military service (to include exposure to Agent Orange).

4.  There has been no demonstration that the Veteran has a neurological disorder (with the exception of the service-connected bilateral lower extremity neuropathy) which is causally or etiologically related to military service.

5.  There has been no demonstration that the Veteran has acid reflux disorder (to include GERD (gastroesophageal reflux disease) which is either causally or etiologically related to military service, or related on a secondary basis (to include aggravation) to the Veteran's service-connected PTSD.

6.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has hypertension that is proximately due to his service-connected PTSD.

7.  There has been no that the Veteran has asthma which is either causally or etiologically related to military service, or related on a secondary basis (to include aggravation) to the Veteran's service-connected PTSD.

8.  There has been no demonstration that the Veteran has arthritis of either the bilateral fingers, knuckles or toes which is causally or etiologically related to military service.

9.  There has been no demonstration that the Veteran has bilateral plantar fasciitis which is causally or etiologically related to military service.

10.  For the entire initial rating period from June 19, 2008, the competent medical evidence of record indicates the Veteran's corrected distance vision in each eye has been shown to be 20/40 or better in both eyes throughout the course of his appeal.


CONCLUSIONS OF LAW

1.  The Veteran has chronic fatigue syndrome that is proximately due to his service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

2.  An eye disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for obstructive sleep apnea on a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3/309, 3.310 (2013).

4.  The criteria for service connection for a neurological disorder on a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).

5.  The criteria for service connection for acid reflux disease (to include GERD)on a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

6.  The Veteran has hypertension that is proximately due to his service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310 (2013).

7.  The criteria for service connection for asthma on a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

8.  The criteria for service connection for arthritis of the bilateral fingers and knuckles have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

9.  The criteria for service connection for arthritis of the bilateral toes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

10.  The criteria for service connection for arthritis of the bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

11.  The criteria for a compensable initial rating for bilateral cortical lens opacities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.75, 4.84a, Diagnostic Code 6079 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's voluminous claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.


Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For the service connection claims here on appeal, and being adjudicated, the RO provided complaint notice in March 2003 and October 2008 correspondence.  Dingess-compliant notice was mailed to the Veteran in September 2007.  Additional notice was provided in October 2003, February 2004 and April 2013 Statements of the Case (SOCs).  The claims were also later readjudicated, including in April and June 2013 Supplemental SOCs (SSOCs).  Mayfield, 444 F.3d at 1333.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service records and other pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.


The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining post-service VA medical records and attempting to obtain private medical treatment records.  In April 2008, the Board remanded some of these matters for further development.  This development included affording the Veteran examinations concerning some of his instantly-claimed disorders.

The Board finds that the VA examination/opinions obtained in September 2009, September 2012, and March 2013 are adequate, as they were predicated on a review of the claims file and all pertinent evidence of record.  The supplied opinions are shown to have provided adequate medical information/opinions needed to adjudicate the affected claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between the arthritis of the bilateral fingers, knuckles and toes and bilateral plantar fasciitis at issue and his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such examinations are not necessary to decide these claims.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  As is discussed in greater detail below, the Board notes the following:  the service treatment records are negative for any complaints for any of these named disorders; there is no clinical evidence of a current arthritis of the fingers, knuckles, and toes; the clinical records do not support the possibility of a relationship between the Veteran's claimed disorders and his service; there is no credible evidence of continuity of symptomatology of the claimed disabilities since service; and most importantly, there is no clinical indication that any such disabilities are causally related to or aggravated by active service.  Based on the foregoing, the record does not establish that an examination is warranted for these specifically-identified claimed disorders pursuant to McLendon.

As concerning the instant claim, where the Veteran seeks an initial compensable rating for his service-connected bilateral cortical lens opacities, the notice obligations set forth in sections 7105(d) and 5103A of the statute were met when the RO issued an April 2013 SOC in response to the Veteran's August 2010 Notice of Disagreement with the initial rating assigned.  The SOC provided citations to the pertinent regulations involved, a summary of the evidence considered, and notice of the decision and the reasons for the decision.  38 U.S.C.A. § 7105(d).  The Veteran has not argued that there was any deficiency with regard to the notice requirements.  Accordingly, the Board concludes that, in this case, the RO met the notice obligations set forth in sections 7105(d) and 5103A of the statute.

VA has also satisfied its duty to assist the Veteran with development of evidence.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any unobtained medical records.  

In addition, as discussed below, the Veteran is shown to have been afforded a September 2012 VA eye examination with respect to the issue on appeal.  38 C.F.R. §3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, at 312.  The Board finds that the VA examinations obtained in this case are adequate for rating purposes because they provided the necessary clinical findings to evaluate the disability under the rating criteria.  Accordingly, the duty to assist the Veteran with the development of evidence pertinent to his claim seeking a compensable initial rating for his service-connected bilateral cortical lens opacities has been satisfied.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Laws and Regulations

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Factual Background/Analysis

Service medical records review shows that, pertinent to the instant claims, normal clinical findings were reported in the course of the Veteran's August 1967 pre-induction examination.  He was seen for complaints of bilateral heel complaints.  A June 1969 sick bay record shows that the Veteran's eye appeared improved.  Later in June 1969 the Veteran was seen for a possible foreign body in the area of his right cornea.  The foreign body was removed; trauma was denied by the Veteran.  The condition was described as asymptomatic.  A July 1969 sick bay report notes that the Veteran reported feeling like his eye was scratched; he was provided a patch.  A previous examination was noted not to have revealed a scratch.  Clinical evaluation at the Veteran's January 1970 service separation examination revealed normal clinical findings.  

A September 1992 private medical letter shows that the Veteran was evaluated for possible sleep apnea and pulmonary symptomatology.  Hypersomnolence and snoring was diagnosed.  Findings were noted to be suggestive of sleep apnea.  

An August 1996 private sleep study report includes a diagnosis of sleep apnea.  An October 1996 private medical record includes a diagnosis of obstructive sleep apnea.  

A December 1996 private medical operative report shows that ptosis repair of the right upper eyelid was accomplished.  


A May 2000 private eye-related outpatient record shows a diagnosis of allergic conjunctivitis affecting both eyes.  

An August 2000 private medical record includes diagnoses of dysthymic disorder and depression.  The physician commented that it was possible that the Veteran's in-service exposure to Agent Orange may have some etiologic origin in the development of his sleep apnea, chronic fatigue syndrome, and/or his depression.  

The report of an October 2008 VA podiatry consult notes the Veteran was seen for complaints of bilateral heel pain for a year or more.  He was noted to be diabetic and had noted some hypersensitivity to touch since being diagnosed over a year earlier.  Diagnoses of chronic plantar fasciitis and hyperesthesia secondary to Type 2 diabetes at the bilateral feet were supplied.  

As part of an August 2009 VA internal medicine attending note the examining physician opined that the Veteran's hypertension was as likely as not related to his PTSD.

An August 2009 VA general medicine clinic note shows that the Veteran, with diabetes mellitus, hypertension, PTSD, asthma, GERD (gastroesophageal reflux disease) and sleep apnea was seen for his initial visit with this specific physician.  It was noted the Veteran was exposed to Agent Orange while in Vietnam.  The Veteran reportedly had sleep apnea and plantar fasciitis.  He also complained of enlarged bilateral knuckles which may be related to some degenerative joint disease.  He was also noted to be undergoing treatment for hypertension.  The supplied diagnoses included diabetes mellitus, hypertension, PTSD/anxiety, and GERD.  

The report of a September 2009 VA diabetes mellitus examination report includes a diagnosis of diabetes.  Hypertension was also diagnosed.  The examiner commented that the hypertension preceded the diabetes and was not caused by it.  Plantar fasciitis was also diagnosed; this was also noted not to have been caused by the diabetes.  

The report of a September 2009 VA eye examination report includes a diagnosis of diabetes.  Also diagnosed was mild bilateral anterior cortical lens opacities; this was noted to be at least as likely as not due to the diagnoses.  History of right eye floaters was also diagnosed; this was not shown to be due to the diabetes.  Other eye-related disorders, such as left eye congenital dense lens opacity, history of right eye central serous retinopathy were noted not to be related to the diabetes.  

A September 2009 letter from a private Doctor of Optometry shows that he opined that the Veteran's central serous retinopathy was a stress related disease and was as likely as not related to his PTSD.  

A VA sleep apnea examination report, dated in September 2012, shows that obstructive sleep apnea was first diagnosed in 1992.  The examiner opined that the sleep apnea was less likely as not incurred in service, or caused by herbicide exposure.  As rationale for the opinion, the examiner pointed out that herbicide exposure is linked to either a mixed type or central type of sleep apnea, and the Veteran's sleep apnea was purely an obstructive type.  The Veteran's sleep apnea was noted to be more likely related to the physical make-up of his mouth, which was further exacerbated by his retognathia.  

An October 2012 addendum to the September 2012 VA sleep apnea examination report shows that sleep study findings of October 2012 indicated that the Veteran no longer had sleep apnea.  He was noted to have been diagnosed with sleep apnea prior to uvuloplasty, partial laryngoplasty, and bilateral turbinate firing in combination with weight loss.  Though evidence of retrognathia remained present on the examination, the physician commented that all of these changes have likely been adequate in combination to resolve the obstruction and therefore ameliorate the Veteran's symptoms such that he no longer demonstrated apnea.  

A VA chronic fatigue syndrome examination report, dated in September 2012, notes that the Veteran had never been diagnosed with chronic fatigue syndrome.  The report, however, commented that he had debilitating fatigue which was attributable to chronic fatigue syndrome.  This fatigue was noted to be due to the Veteran's sleeping-related problems.  The examiner opined that as the Veteran did not likely carry a diagnosis of chronic fatigue syndrome and opinion concerning causality could not be rendered.  

A September 2012 VA peripheral nerves examination report shows that polyneuropathy secondarily due to Type II diabetes mellitus was diagnosed.  The Veteran's peripheral neuropathy was determined to be due to his Type II diabetes mellitus.  

The report of a September 2012 VA eye examination includes diagnoses of bilateral cataracts and right central serous retinopathy.  Visual acuity testing showed uncorrected bilateral distance vision measured at 10/700, and uncorrected bilateral near vision at 20/40.  Bilateral corrected distance and near vision was measured at 20/40.  A supplied medical opinion found that it was less likely than not that the Veteran's central serous retinopathy was incurred in or due to his military service.  As rationale, the examiner commented that, at present, there was no known cause for this condition, and that it was believed to be a vascular instability.  

A March 2013 VA opinion, supplied by the physician who examined the Veteran's eyes in September 2012, shows that he commented that the Veteran's in-service event of having a foreign body in his eye was not at all relevant to any of the Veteran's post service eye-related problems.  He added that prior findings of bacterial conjunctivitis had nothing to do with the present diagnosis of recurrent central serous right eye retinopathy or early cataracts.  He summarized by stating that the absolutely no relationship between the prior foreign body in the eye or the conjunctivitis with any currently-manifested eye disorder.  He added that the Veteran's recurrent central serous retinopathy was not a result of or caused by the Veteran's service-connected PTSD or diabetes.  Again, he added there was no known cause of this disorder.  

Review of a March 2013 VA general medical examination shows that the hypertension was diagnosed.  A questioned onset date of 1990 was supplied.  The Veteran was reported to attribute the hypertension to his PTSD, anxiety and depression.  GERD and asthma were also diagnosed; an onset date of the 1980's was provided for both.  A diagnosis of diabetic peripheral neuropathy, with an onset date of 2009, was also provided.  

Medical opinions were supplied as part of the examination report.  It was noted that it was less likely as not that the Veteran's hypertension was the result of or was caused by events in military service.  As rationale the examiner commented that hypertension was not shown in service.  The examiner added that the hypertension was less likely as not related to the Veteran's service-connected PTSD.  He listed many acknowledged risk factors for hypertension, and added that VA did not recognize PTSD as a risk factor for hypertension.  The examiner further opined that the Veteran's hypertension was less likely as not aggravated beyond its normal progression by his comorbid diabetes mellitus.  To this, he observed it was unclear when the hypertension was first diagnosed but appeared to have been prior to the diabetes mellitus.  He added that normal renal function suggested that the diabetes was not playing a role in the Veteran's hypertension.  

The examiner, concerning the Veteran's claimed chronic fatigue syndrome (which in the course of an earlier examination was found not to exist), opined that it was less likely as not the result of or caused by exposure to Agent Orange or events or incidents in military service.  The examiner listed various proposed etiologies for chronic fatigue syndrome, and pointed out that exposure to Agent Orange was not an acknowledged risk factor.  

The examiner also opined that the Veteran's claimed neurologic neuropathy was not associated with his service-connected PTSD.  He added that the lower extremity peripheral neuropathy experienced by the Veteran would rather have his diabetes as a risk factor.  

As for the diagnosed asthma, the examiner opined that it was less likely as not the result of or caused by events in military service.  As rationale, he commented that I do not find evidence of asthma during his time in service.  He added that it was less likely as not that the asthma was the result of or caused by the Veteran's service-connected PTSD.  He added that PTSD was not a risk factor for asthma, as were, to the contrary, family history, allergen reactivity, or exposure to smoke.  

The examiner also opined that the Veteran's claimed acid reflux disease (i.e., GERD) was less likely as not the result of or caused by events in military service.  As rationale for the provided opinion, he mentioned that he found no evidence of GERD to be present during the Veteran's time in service.  He also found that the claimed GERD was less likely as not the result of the service-connected PTSD.  The examiner listed numerous risk factors for GERD, one of which included diabetes, but added that PTSD was not an acknowledged risk factor.  

A March 2013 VA addendum report, supplied by the physician who conducted the September 2012 VA chronic fatigue syndrome examination, shows that she acknowledged that the Veteran's medical records did provide some evidence that the Veteran had been diagnosed with chronic fatigue syndrome.  Records dated in 1996 and 2002 were cited in support of this.  The physician opined that it was at least as likely as not that the chronic fatigue syndrome was caused by his service-connected PTSD.

Chronic Fatigue Syndrome

The Veteran has been diagnosed with chronic fatigue syndrome (see March 2013 VA addendum report), so the salient question is whether it is traceable to his period of military service.  In this regard, the Veteran is service-connected for PTSD.  See September 2007 RO rating decision. 

The above-mentioned March 2013 VA addendum report shows that a physician opined that it was at least as likely as not that the Veteran had chronic fatigue syndrome which was caused by his service-connected PTSD.

Based on the above-discussed VA findings, concerning a causal relationship between the Veteran's diagnosed chronic fatigue syndrome and his service-connected PTSD, the Board, in resolving reasonable doubt to the Veteran, finds that it is as likely as not that the claimed chronic fatigue syndrome is secondarily-related to his service-connected PTSD.  Therefore, when affording the Veteran the benefit of the doubt, the evidence for and against the Veteran's claim is at least in equipoise.  See 38 U.S.C. § 5107(b).  Accordingly, the Veteran is entitled to service connection for chronic fatigue syndrome on a secondary basis.  38 C.F.R. § 3.310.

Eye Disorder, Characterized as Bacterial Conjunctivitis

In this case, the Veteran clearly has a current diagnosis of eye-related disorders.  See above-discussed medical evidence. 

The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  As above noted, the Board is mindful that the Veteran was treated in service for removal of a foreign body near his right cornea, after which the condition was described as asymptomatic.  No eye-related pathology was present in the course of his January 1970 service separation examination.  

Eye-related complaints are first shown following the Veteran's 1970 service separation in 1996, at which time right upper eyelid ptosis repair was undertaken.  Bilateral cortical lens opacities were diagnosed in 2009; this was later service-connected by the RO.  See January 2010 rating decision.  On VA eye examination in September 2012 bilateral cataracts and right central serous retinopathy were diagnosed.  The examiner opined that it was less likely than not that the central serous retinopathy was incurred in or related to service.  A later addendum opinion supplied by the September 2012 examiner shows that he commented that there was absolutely no relationship between the in-service right eye foreign body early findings of conjunctivitis with any currently-manifested eye disorder.  He added that the recurrent central serous retinopathy was not the result of or caused by the Veteran's service-connected PTSD or diabetes.  While a private eye professional had, in September 2009, commented that the central serous retinopathy was as likely as not related to the Veteran's PTSD, the Board gives more probative weight to the VA opinions, as the examiner had the opportunity to both review the medical record as well as examine the Veteran.  The private examiner provided no rationale for his opinion.  It is also unclear whether he had the opportunity to examine the Veteran or to review the medical record.  


It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this instance, the Board finds the opinion from the VA examiner in 2012 (and 2013 addendum) to be most probative in discussing this claim.

Also, with post service eye-related complaints and treatment coming many years after service separation, the record is, in addition to not providing a competent favorable nexus opinion, absent of evidence of continuity of symptomatology.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.

In summary, in addition to the lack of evidence showing that a chronic eye disorder, to include bacterial conjunctivitis, was manifested during active duty service, the evidence of record does not link any diagnosed eye disorders (except for bilateral cortical lens opacities) to the Veteran's service.  As noted above, the record shows that there were no complaints, treatment, or diagnosis of such eye disorders (such as conjunctivitis, cataracts and retinopathy in service, and the Veteran has not contended otherwise.  As such, there is no injury, disease, or event to which a current disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

The Board acknowledges the Veteran's lay statements that he incurred an eye-related injury in service.  The Veteran is competent to report these symptoms, and any information conveyed to him by his physician, such as a contemporaneous medical diagnosis or opinion.  Davidson, at 1316 (quoting Jandreau and Buchanan).  Here however, the most credible and probative information is contained in the medical record.  The medical evidence here does not support a finding of the incurrence of a chronic in-service eye injury.  Here, the medical evidence disclosing no impairment is far more credible and probative than the lay evidence.

Obstructive Sleep Apnea

As noted, the Veteran claims to have obstructive sleep apnea, as a result of his service-connected PTSD, or, in the alternative, to his conceded exposure to Agent Orange.  

Diagnoses of the claimed disorder are of record, dated first in 1992 (about 22 years following the Veteran's 1970 service separation).  As to a secondary relationship, to the service-connected PTSD, as discussed above, a private physician commented in 2000 that there may be some etiologic relationship between the Veteran's sleep apnea and his exposure to Agent Orange.  He did not supply a rationale.  The Board notes, however, that this opinion is wholly speculative in nature, and far from conclusive.  Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding doctor's statement that brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little probative value when a physician makes equivocal findings that a relationship between service and the claimed disorder "may" be presented). 

This opinion is in direct contrast to that supplied in the course of a VA sleep apnea examination in September 2012, where the examiner opined that sleep apnea was less likely as not incurred in service, or caused by herbicide exposure.  He provided, as discussed above, a comprehensive rationale for his opinion.  Sleep apnea is also not listed among the presumptive medical conditions found in 38 C.F.R. § 3.309(e), relating to those which may be presumptively related to Veterans exposed to Agent Orange.  While Combee permits the consideration of such an opinion, as noted, this specific opinion is inadequate, based on its speculative nature and lack of rationale.  

In this regard, whether there is a relationship between a psychiatric disorder such as PTSD and sleep apnea is a complex medical determination that cannot be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  As a lay person, the Veteran does not have the medical expertise to render a competent opinion as to whether his PTSD has caused or aggravated his obstructive sleep apnea.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  If the Veteran's PTSD affects his sleep, by causing nightmares for example, such a symptom is factored into the appropriate disability rating assigned his PTSD.  This issue is not currently before the Board.  By contrast, sleep apnea is a specific, discreet sleep disorder, and there is simply no competent evidence suggesting a relationship between the Veteran's PTSD and his sleep apnea.  As such, service connection for sleep apnea on a secondary basis must also be denied.  See 38 C.F.R. § 3.310.


Neurological Disorder

The Veteran is also seeking service connection for a neurological disorder, claimed as secondary to his secondary to his service-connected PTSD.

Concerning this issue, the Board does parenthetically note that a VA examiner in March 2013 opined that the Veteran's claimed neurologic neuropathy was not associated with his service-connected PTSD, but rather, in essence, the lower extremity peripheral neuropathy was essentially due to his serviced-connected diabetes.  While the record demonstrates that bilateral lower extremity neuropathy has been service-connected (see April 2013 rating decision), the evidentiary record reveals no other diagnosed neurological-based disorders of record.  This factual finding is of great significance, in that the Board notes that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown.  See Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); and McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  


Acid Reflux Disorder

The Veteran claim to have a disorder manifested by acid reflex, which is secondary to his service-connected PTSD.  

Acid reflex disease, or GERD, was first diagnosed following the Veteran's 1970 service separation in 2009.  See August 2009 VA general medicine clinic note.  GERD was later diagnosed in the course of a March 2013 VA general medical examination, at which time the examiner the examiner provided an onset date of the 1980's.  

The examiner in opined that the Veteran's claimed acid reflux disease (i.e., GERD) was less likely as not the result of or caused by events in military service.  As rationale for the provided opinion, he mentioned that he found no evidence of GERD to be present during the Veteran's time in service.  He also found that the claimed GERD was less likely as not the result of the service-connected PTSD.  The examiner listed numerous risk factors for GERD, one of which included diabetes, but added that PTSD was not an acknowledged risk factor.  A contrary opinion is not of record.  


Hypertension

The Veteran alleges that he has hypertension, to include as secondary to his service-connected PTSD.

As previously mentioned, the provisions of 38 C.F.R. § 3.310 provide that service connection may be granted where a disability is proximately due to, the result of, or aggravated by, service-connected disability. 

While the Veteran is service-connected for PTSD, a VA examiner in March 2013 opined that the hypertension (first shown to have been diagnosed in 2009) was less likely as not the result of or was caused by events in military service.  As rationale the examiner commented that hypertension was not shown in service.  The examiner added that the hypertension was less likely as not related to the Veteran's service-connected PTSD.  He listed many acknowledged risk factors for hypertension, and added that VA did not recognize PTSD as a risk factor for hypertension.  The examiner further opined that the Veteran's hypertension was less likely as not aggravated beyond its normal progression by his comorbid diabetes mellitus.  To this, a VA examiner in September 2009 had opined that the Veteran's hypertension preceded his diabetes and was not therefore caused by it.  To this, he observed it was unclear when the hypertension was first diagnosed but appeared to have been prior to the diabetes mellitus.  He added that normal renal function suggested that the diabetes was not playing a role in the Veteran's hypertension.  

Also of record, however, is the opinion supplied by a VA physician in August 2009, at which time he found it to be as likely as not that the Veteran's hypertension was related to his PTSD.  Based on the above-discussed VA findings, concerning a causal relationship between the Veteran's diagnosed hypertension and his service-connected PTSD, the Board, in resolving reasonable doubt to the Veteran, finds that it is as likely as not that the claimed hypertension is secondarily-related to his service-connected PTSD.  Therefore, when affording the Veteran the benefit of the doubt, the evidence for and against the Veteran's claim is at least in equipoise.  See 38 U.S.C. § 5107(b).  Accordingly, the Veteran is entitled to service connection for hypertension on a secondary basis.  38 C.F.R. § 3.310.

Asthma

The Veteran also alleges that he has asthma, to include as secondary to his service-connected PTSD.

In the course of a VA general medical examination, asthma was diagnosed; the examiner supplied an onset date of the 1980's.  The examiner opined that the asthma was less likely as not the result of or caused by events in military service.  As rationale, he commented that evidence of asthma was not shown during the Veteran's time in service.  He added that it was less likely as not that the asthma was the result of or caused by the Veteran's service-connected PTSD.  He added that PTSD was not a risk factor for asthma, as were, to the contrary, family history, allergen reactivity, or exposure to smoke.  An opinion to the contrary is not of record.  

Arthritis of the Bilateral Fingers, Knuckles and Toes

The Veteran seeks service connection for arthritis of the fingers, knuckles, and toes, all bilaterally.  

While an August 2009 VA general medicine clinic note shows that the Veteran complained of enlarged bilateral knuckles which may be related to some degenerative joint disease, arthritis was not diagnosed at that time.  The additional evidence of record fails to include findings of a diagnosis of either arthritis of the bilateral fingers, knuckles or toes.  The Board, as previously mentioned, notes that a necessary element for establishing service connection -- evidence of a current disability -- has not been shown.  See Gilpin, Degmetich.  The claims are therefore denied.  

Bilateral Plantar Fasciitis

The Veteran seeks service connection for bilateral plantar fasciitis.  

Evidence review shows that this was first diagnosed, following his 1970 service separation, in 2008, some 38 years after his service separation.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson, at 1333.  There is no clinical evidence, nor competent credible lay evidence, that the Veteran has had bilateral plantar fasciitis, nor is an opinion of record relating this claimed disorder to his service.  Thus, the Veteran's claim for service connection on a direct incurrence basis is denied.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for an eye disorder, obstructive sleep apnea, a neurological disorder, acid reflux disorder, asthma, arthritis of the bilateral fingers and knuckles, arthritis of the bilateral toes, and bilateral plantar fasciitis.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Increased Rating

Bilateral Cortical Lens Opacities

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where, as here, a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board notes that during the pendency of the appeal, the applicable rating criteria for eye disabilities, found at 38 C.F.R. §§ 4.75 to 4.84a, were amended effective December 10, 2008.  The December 2008 revisions are only applicable to claims received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66,543-6,554 (November 10, 2008).  As the present claim was filed before that date, the changes are not applicable.

The Board notes that the Veteran has other eye disorders, including non-service-connected cataracts serous retinopathy.  The symptoms associated with these other eye disorders may not be considered in evaluating the severity of his service-connected bilateral cortical lens opacities, unless it is not possible to distinguish or differentiate the extent of his symptoms that are attributable to one versus the other.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Otherwise, this would overcompensate him for his actual impairment of earning capacity and, in the process, violate 38 C.F.R. § 4.14, which is VA's anti-pyramiding regulation.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6079, when visual impairment is 20/40 or better in each eye, a noncompensable rating must be assigned.  Id., Diagnostic Code 6079 (2008). 

Under 38 C.F.R. § 4.75, the best distance vision obtainable after best correction by glasses will be the basis of rating.  During the course of the Veteran's appeal, as noted, the regulations regarding evaluation of eye disabilities were revised.  However, the Board notes that the revised regulations apply essentially the same standards in regard to rating visual acuity when both eyes are service connected.  38 C.F.R. § 4.79 (2013). 

Factual Background/Analysis

The report of a September 2009 VA eye examination report shows that corrected distance vision recorded in the course of the examination was 20/25 in the right eye and 20/30 in the left eye.  The supplied diagnoses included bilateral mild anterior cortical lens opacities; this was determined to be at least as likely as not due to diabetes.  

The report of a September 2012 VA eye examination shows that bilateral corrected distance and near vision was measured at 20/40.  

In the instant case, as noted above, the Veteran's distance vision after best correction was shown to be 20/25 in the right and 20/30 in the left in September 2009, and 20/40 in both eyes in September 2012.  Consequently, as the Veteran's distance visual acuity is clearly shown to be at least 20/40 in each eye throughout the course of this appeal, and as he is not shown to be otherwise objectively impaired as a result of his service-connected bilateral cortical lens opacities, the Board finds no basis in the record for assigning an initial compensable rating for this disability.  Accordingly, given that the objective medical evidence does not show any compensable level of impairment due to the service-connected eye disability, the weight of the evidence is squarely against assigning an initial compensable rating for them.


Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected bilateral cortical lens opacities.  Vision acuity is specifically contemplated by the rating criteria.  As discussed above, there is a higher rating available under the applicable diagnostic code, but the Veteran's service-connected disability now being evaluated is not productive of manifestations that would warrant the higher rating.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for chronic fatigue syndrome secondary to service-connected PTSD is granted.  

Service connection for an eye disorder, characterized as bacterial conjunctivitis, is denied.  

Service connection for obstructive sleep apnea, including as secondary to service-connected PTSD or as due to herbicide exposure (Agent Orange), is denied.

Service connection for a neurological disorder, including as secondary to service-connected PTSD, is denied.  

Service connection for hypertension, including as secondary to service-connected PTSD, is granted.  

Service connection for asthma, including as secondary to service-connected PTSD, is denied.  

Service connection for arthritis of the bilateral fingers and knuckles is denied.  

Service connection for arthritis of the bilateral toes is denied.

Service connection for bilateral plantar fasciitis is denied.  

An initial compensable disability rating for the service-connected bilateral cortical lens opacities is denied.


REMAND

Concerning the claims on appeal, wherein the Veteran is seeking higher ratings - for different periods of time - for his service-connected PTSD, pertinent facts include the report of a VA psychiatric assessment dated in June 2007 which shows that a diagnosis of chronic PTSD with depression was supplied.  

The report of a September 2012 VA PTSD examination report shows a diagnosis of PTSD and a GAF score of 36.  The Veteran's PTSD symptoms were noted to have been progressively worsening and he was having more difficulty functioning in his social and occupational settings.  The level of severity of occupational and social impairment was noted to be that with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran was noted to be in receipt of treatment at Kaiser for individual counseling since 2006.  His symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  A March 2013 addendum stated that while the Veteran had symptoms of depression or dysthymia, he only had one diagnosis, PTSD.  

As noted, at the September 2012 VA PTSD examination the Veteran informed the examiner that he had been in receipt of private individual counseling at Kaiser since 2006.  Review of the medical records now available to the Board indicates that it appears that records from this cited private counseling facility are not currently of record.  Remand is therefore necessary to seek to obtain these private medical treatment records as they may contain information relevant to the matters at hand.  VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2013). 

On the claims for an initial compensable rating and an effective date before March 26, 2004, for the initial grant of a noncompensable rating for the service-connected irritable bowel syndrome the Veteran timely filed a notice of disagreement to the April 2013 rating decision in July 2013.  He also filed, in July 2013, a notice of disagreement concerning the effective date (February 10, 2009) of the grant of special monthly compensation based on loss of use of a creative organ.  The Veteran also expressed his disagreement in July 2013 with the 10 percent initial ratings assigned to his service-connected left and right left lower extremity neuropathy in April 2013.  As the RO has not as yet issued a statement of the case addressing these claims, the claims are remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board is required to remand, rather than refer, these issues.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to obtain all records associated with individual counseling provided the Veteran at the Kaiser facility dated from 2006 to the present.  To assist in acquiring these private medical records the Veteran should be provided a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  

Efforts to obtain the private records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.

2.  Thereafter, the RO/AMC must review the claims file and ensure that the foregoing development action, as well as any other indicated development, have been conducted and completed in full.  If the response is deficient in any manner, the RO must implement corrective procedures.

3.  The RO/AMC should issue a SOC addressing the issues of entitlement to an initial compensable rating for the service-connected irritable bowel syndrome; entitlement to an effective date before March 26, 2004, for the grant of a noncompensable rating for the service-connected irritable bowel syndrome; entitlement to an effective date earlier than February 10, 2009, for special monthly compensation based on loss of creative organ; entitlement to an initial rating in excess of 10 percent for the service-connected left lower extremity neuropathy; and entitlement to an initial rating in excess of 10 percent for the service-connected right lower extremity neuropathy.  The Veteran and his attorney should be afforded the appropriate period of time to respond.  These matters should be returned to the Board only if the Veteran or his attorney submits a timely substantive appeal.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on the Veteran's part until he is notified. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


